Citation Nr: 9907666	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  94-04 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for schizophrenia, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1977 to September 
1977.  The matter regarding entitlement to an increased 
rating for schizophrenia comes to the Board of Veterans' 
Appeals (Board) from a May 1992 decision by the RO that 
denied a compensable rating for that disorder.  The matter 
regarding entitlement to service connection for PTSD 
ostensibly comes to the Board from the same decision by the 
RO, but, as explained in the dismissal below, is not a claim 
subject to the Board's jurisdiction.

This case was previously before the Board in November 1995, 
when it was remanded to the RO for additional development.


FINDINGS OF FACT

1.  In May 1992, a private psychologist submitted a letter to 
the RO.  In an October 1993 rating decision, the RO construed 
the letter as a claim of entitlement to service connection 
for PTSD, and denied service connection therefor.

2.  The private physician who submitted the May 1992 letter 
was not the veteran's duly authorized representative.

3.  Neither the veteran nor his duly authorized 
representative has submitted any communication to VA that 
expresses the veteran's intent to seek service connection for 
PTSD, requests a determination of entitlement to service 
connection for PTSD, or evidences the veteran's belief in his 
entitlement thereto.

4.  Even if the Board was to construe the May 1992 letter as 
an expression of the veteran's intent to seek service 
connection for PTSD, there has been no notice of disagreement 
(NOD) submitted with respect to any denial of service 
connection for PTSD.

5.  In a November 1995 remand, the Board determined that the 
veteran's entitlement to an increased rating for 
schizophrenia could not be established without the benefit of 
a psychiatric examination.  

6.  In August 1998, the veteran failed to report to a 
psychiatric examination that was scheduled in conjunction 
with his increased rating claim, pursuant to the Board's 
remand.

7.  Good cause has not been shown for the veteran's failure 
to report for the examination scheduled for August 1998.


CONCLUSIONS OF LAW

1.  There is no justiciable claim of entitlement to service 
connection for PTSD before the Board, and there is no claim 
of service connection for PTSD over which the Board has 
jurisdiction; therefore, that matter must be dismissed.  
38 U.S.C.A. §§ 511, 7104, 7105 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.1(p), 3.100, 3.155, 20.101, 20.200, 20.201, 
20.202 (1998).

2.  The claim of entitlement to an increased rating for 
schizophrenia must be denied due the veteran's failure, 
without good cause, to report for a scheduled examination.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.655 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  PTSD.

The RO has certified that the veteran claims entitlement to 
service connection for PTSD.  However, as a threshold 
inquiry, the Board must determine whether the record reflects 
that a justiciable claim of service connection for PTSD 
exists.  See Mokal v. Derwinski, 1 Vet. App. 12, 15 (1990).
Part of that determination includes ascertaining whether a 
claim, i.e., a case or controversy, is before the Board.  Id.  
A "claim" is defined as "a formal or informal 
communication in writing requesting a determination or 
evidencing a belief in entitlement to a benefit."  38 C.F.R. 
§ 3.1(p) (1998).  Any communication or action indicating an 
intent to apply for VA benefits, from a veteran or his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris, may be considered an informal claim.  38 C.F.R. 
§ 3.155(a) (1998).  A communication received from a service 
organization, an attorney, or an agent may not be accepted as 
an informal claim if a power of attorney was not executed at 
the time of the communication.  38 C.F.R. § 3.155 (b) (1998).  
The mere presence in the record of medical evidence, which 
might render a bona fide claim of service connection well 
grounded, does not per se constitute a "claim" of service 
connection, in the absence of any expression of the veteran's 
intent to seek service connection for the disability in 
question.  Brannon v. West, 12 Vet. App. 32, 35 (1998).

In the present case, the RO's October 1993 rating decision 
treated a May 1992 letter, submitted by a private 
psychologist, as a claim of service connection for PTSD.  The 
letter indicated that the veteran might have PTSD due to 
service, and expressed the psychologist's opinion that the 
veteran might be entitled to additional VA compensation due 
to the interaction of "symptoms" of PTSD and the veteran's 
already service-connected psychiatric disorder.  However, the 
veteran did not thereby express any intent to seek service 
connection therefor.  Indeed, the record is devoid of any 
expression by the veteran that he desires service connection 
for PTSD.  That is so, notwithstanding that in February 1996 
and July 1997, the RO sent letters to the veteran (with 
copies sent to the veteran's representative), asking him 
whether he was seeking service connection for PTSD.  The 
veteran did not respond.  Moreover, the psychologist who 
submitted the May 1992 letter was not the veteran's duly 
authorized representative.  See 38 C.F.R. § 14.626 et. seq. 
(1998).  On the contrary, at all times pertinent to this 
issue, a May 1990 power of attorney designated AMVETS as the 
veteran's representative, and thus the psychologist was not 
authorized to submit a claim as the veteran's 
"representative."  38 C.F.R. § 3.155(a), supra.  Also, the 
October 1990 and October 1993 rating decisions, and recent 
medical evidence, indicate that the veteran is competent for 
VA purposes, i.e., sui juris.  See, e.g., January 1993 report 
of VA psychiatrist, finding the veteran competent.  This is 
so, notwithstanding that a January 1986 report of contact 
from a VAMC social worker reflected concern that the veteran 
might not have been competent at that time.  Cf. 38 C.F.R. 
§ 3.353(c) (1998) (requiring "definite" expression from 
medical authority before RO will undertake competency 
determination).  Thus, in May 1992, the private psychologist 
was not authorized to submit a claim as the veteran's "next 
friend," § 3.155(a), and there was no other authority for 
him to submit a claim on the veteran's behalf.  Therefore, 
the May 1992 letter did not constitute a "claim" of service 
connection for PTSD.  Id.

Moreover, a review of the other evidence of record does not 
indicate any other document which could be considered a claim 
of service connection for PTSD.  Without such a claim, there 
was nothing for the RO to adjudicate in October 1992.  
Accordingly, there is no justiciable case or controversy 
before the Board, and dismissal is the appropriate remedy.  
See Wilkins v. Brown, 8 Vet. App. 555 (1996).

Even assuming that the May 1992 letter constituted a claim of 
service connection for PTSD, the Board would not have 
jurisdiction over this matter.  Marsh v. West, 11 Vet. 
App. 468, 69-70 (1998).  The Board acquires jurisdiction over 
a claim only where a notice of disagreement (NOD) has been 
submitted with respect to a denial of that claim, and, 
following the issuance of a statement of the case (SOC), a 
substantive appeal has been submitted.  38 U.S.C.A. §§ 7104, 
7105 (West 1991 & Supp. 1998); 38 C.F.R. §§ 20.101, 20.200 
(1998).  A "NOD" is defined as a written communication from 
a claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result.  38 C.F.R. § 20.201 (1998).  
While special wording is not required, the NOD must be in 
terms which can reasonably be construed as disagreement with 
"that determination" and a desire for appellate review.  
Id.  "If the agency of original jurisdiction gave notice 
that adjudicative determinations were made on several issues 
at the same time, the specific determinations with which the 
claimant disagrees must be identified."  Id.  (emphasis 
added). 
Here, in October 1993, the RO denied both service connection 
for PTSD and an increased rating for schizophrenia, and 
notified the veteran of those decisions.  Yet, the veteran's 
November 1993 NOD mentioned only the degree of disability of 
his service-connected nervous disorder, and made no mention 
of PTSD.  Therefore, the NOD did not identify the denial of 
PTSD as a "specific determination" with which the veteran 
disagreed, and cannot constitute a NOD with respect to that 
denial.  38 C.F.R. § 20.201, supra.  

Furthermore, a review of the record reveals that no other 
document could be construed as a NOD with respect to any 
determination by the RO regarding PTSD, including 
determinations made in any SOC or supplemental SOC (SSOC).  
Particularly, the veteran's December 1993 VA Form 9 is blank, 
and thus expresses no disagreement with denial of the PTSD 
issue.  The February 1994 VA Form 646 fails to identify any 
issue on appeal as pertaining to PTSD, and the December 1998 
VA Form 646 essentially expresses the representative's lack 
of knowledge in this regard.  (Even if construed as a NOD, 
the December 1998 Form 646 could not confer jurisdiction on 
the Board because there was no subsequently-issued SOC or 
SSOC, see 38 C.F.R. § 20.200.)  None of the informal hearing 
presentations (IHPs) of record can constitute a NOD because 
they were not submitted to the RO.  See 38 C.F.R. § 20.303 
(1998); Beyerle v. Brown, 9 Vet. App. 24, 28 (1996).  
Moreover, the April 1994 IHP asserted that "there is no 
basis to substantiate the claim for service-connect[ion]" 
for PTSD and that "[t]his case is not yet properly before 
the Board;" and the January 1999 IHP lists only the 
increased rating claim as the question at issue on appeal.  
Such evidence tends to show a desire not to appeal the PTSD 
matter.  Thus, even if the veteran is considered to have 
claimed service connection for PTSD, the Board lacks 
jurisdiction over that matter, and the matter must be 
dismissed.  See Marsh, supra.

In reaching this conclusion, the Board has considered whether 
there is any prejudice to the veteran in having dismissed the 
service connection claim in this manner.  Cf. Bernard v. 
Brown, 4 Vet. App. 384, 392-393 (1993).  However, the Board's 
November 1995 remand notified the veteran that the Board 
wished to clarify whether there was actually a "claim" of 
service connection "before proceeding on appeal."  On 
remand, the RO offered him (and his representative) 
opportunities to address that concern.  The September 1996 
SSOC noted the veteran's failure to respond to the RO's 
inquiries in this regard.  Also, the remand stated that 
neither the veteran nor his representative had indicated "in 
any communication pertinent to this appeal" that the veteran 
was claiming service connection.  That statement placed the 
veteran and his representative on notice that the NOD and 
substantive appeal were subject to Board scrutiny.  Yet 
neither of them has responded to the Board's concerns, other 
than the representative's tautologous assertion that the 
veteran did not respond to the RO's February 1996 letter, and 
that there was no more evidence to submit.  See December 1998 
Form 646.  Thus, the manner of the Board's dismissal is not 
prejudicial to the veteran. 

B.  Schizophrenia.

Turning to the claim for an increased rating for 
schizophrenia, the veteran and his representative contend 
that the severity of the veteran's schizophrenia warrants a 
rating of at least 50 percent.  See, e.g., November 1993 NOD.  
The representative also contended, in his April 1994 IHP, 
that case should be remanded to provide the veteran with a 
neuropsychiatric examination.  In its November 1995 remand, 
the Board agreed with the latter contention.  

In this regard, the Board notes that the regulations provide, 
in pertinent part:

... [w]hen entitlement or continued 
entitlement to a benefit cannot be 
established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, 
fails to report for such examination, 
or reexamination, action shall be taken 
in accordance with paragraph (b) or (c) 
of this section as appropriate.  
Examples of good cause include, but are 
not limited to, the illness or 
hospitalization of the claimant, death 
of an immediate family member, 
etc.  ...
(b)	Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an 
original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a 
benefit which was previously 
disallowed, or a claim for increase, 
the claim shall be denied.

38 C.F.R. § 3.655 (1998) (emphasis added).  Here, as the 
representative acknowledged in April 1994, entitlement to an 
increase could not be established without the benefit of an 
examination.  A July 1998 letter from the examination 
provider to the veteran notified the veteran, at his last 
known address, of the scheduled examination.  See also 
February 1991 letter from veteran to RO, with associated 
envelope, and December 1993 VA Form 9, reflecting the 
veteran's last known address.  The veteran failed to report 
to that examination in August 1998.  In its September 1998 
SSOC, the RO notified the veteran and his representative that 
the veteran's failure to report to the examination required 
the denial of his claim, pursuant to 38 C.F.R. § 3.655.  The 
cover letter for the SSOC provided the veteran 60 days in 
which to comment on the SSOC.  The record lacks any response 
regarding good cause for the veteran's failure to report to 
the examination.  The December 1998 Form 646 indicates that 
the representative had no additional evidence to submit on 
this matter.  Under these circumstances, the Board must deny 
the claim for an increased rating, pursuant to 38 C.F.R. 
§ 3.655.

The representative contends, in his January 1999 IHP, that 
the increased rating claim should be remanded because the RO 
made no attempt to contact the regional representative for 
aid in locating the veteran, and asserts (without citation) 
that this is contrary to administrative rules and guidelines.  
However, a review of the laws, regulations, and the VA 
Adjudication Procedure Manual, M21-1 ("M21-1") reveals no 
requirement that a representative be contacted in order to 
"locate" a veteran.  Cf. 38 C.F.R. § 3.103(b) (1998) 
(representative entitled to notice of any "decision" made 
by VA affecting the payment of benefits or the granting of 
relief); and cf. M21-1, Part IV,  9.04(b), 25.05(a) Note 2 
(Change 92, July 8, 1997) (a veteran has no legal right to be 
accompanied by counsel at an examination).  Indeed, where the 
claims file does not disclose any possible addresses for the 
appellant other than the addresses previously and 
unsuccessfully attempted, "there is no burden on the part of 
the VA to turn up heaven and earth to find the [veteran]."  
Warnhoff v. Brown, 8 Vet. App. 517 (1996).  Here, the record 
does not reflect that the RO had any difficulty in 
"locating" the veteran, because none of the recent mailings 
from VA to the veteran, including his notification of the 
scheduled examination, have been returned as undeliverable.  
See M21-1, Part IV,  9.04(b), 25.05(a) Note 3.  In 
addition, as noted previously, the record indicates that 
there is no concern regarding the veteran's competency.  See 
38 C.F.R. § 3.353 (1998); M21-1, Part IV,  17.19.  Thus, the 
RO satisfied the procedural requirements in this regard.

The January 1999 IHP also asserts that the RO erroneously 
failed to afford the regional service officer the opportunity 
to comment on the case prior to its return the Board.  On the 
contrary, the September 1998 SSOC (and associated cover 
letter) and the December 1998 VA Form 646 reflect that the 
regional representative had actual notice and opportunity to 
respond to the issue.


ORDER

The appeal regarding service connection for PTSD is 
dismissed.  An increased rating for schizophrenia is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

